Case 9:18-cr-80160-WPD Document 19 Entered on FLSD Docket 11/07/2018 Page 1 of 2




  NS:m d

                             U NITED STA TES DISTRIC T CO U R T
                             SO U TH ER N D ISTRIC T O F FL O RIDA

                                  C ASE N O .18-80160-C R-W PD
                                                                                 C
                                                                                 ,<:
                                                                                   *eaIed
  UN ITED STA TES O F A M ER ICA ,
                                                                      FILED b              T                  $
                                                                                     y
                                                                                     '         ..
                                                                                                - D.C.;
   VS.                                                                                                        )
                                                                                                              ;
                                                                                                              f

                                                                        N0V (3?2212                           (
                                                                                                              i.
  IG U L G O R R IN BELISA RIO ,                                        STEVEN M . L.J4RIrkât3l7 i
                                                                                               .î  !
                                                                                                   '
                                                                        CLERK U..S.E)I S';,. C'1'' J
                                                                         Ci
                                                                          i
                                                                          p(1
                                                                            -7 (7,1717hz'h .'.-?,'h!.-.
                                                                            .                         'pï4'   t
                                                                                                              '.
                                                                                                               '
                  Defendant.
                                    /

                        NOTICE OF LlS PISNDENS RE:FORFEITURE

  GRANTEEIS):ZunildaG.ConforteTrust
           A LL PER SON S W H O M A Y CLAIM BY ,THRO U GH ,OR UN D ER EITHER A
           D EFEN DA NT AN D/O R GR AN TEE any interestin the realproperty described herein.

           NOTICE IS HEREBY GIVEN,pursuantto theprovisionsofFla.Stat.j48.23,asmade
  applicableheretoby28U.S.C.j1964,thatonAugust16,2018,theUnited Statesfiledacriminal
  lndictm entin the United StatesD istrictCourtforthe Southern DistrictofFlorida in the foregoing

  action. Pursuantto 2l U.S.C.j 8531 ),tlke United StatesofAm erica seeksto forfeitthe real
  property located at 21205 YachtClub Dll e,Unit2602,Aventura,Flolida 33180,including all

  buildings,fixtures,appurtenances,im provem ents,attachm ents and easem ents found therein or

  thereon,and which is m ore fully described as:

                 Condom inium Unit N o. 2602, of N ORTH TO W ER A T THE POIN T, a
                 Condom inium ,according to the D eclaration of Condom inium thereof, recorded
                 A ugust7,1997,in O fficialRecords Book 17745,Page 1459,ofthe Public Records
                 ofM iam i-D ade County,Florida.togetherw ith an undividetlinterestin allcom m on
                 elem ents appurtenanttherertc,'
Case 9:18-cr-80160-WPD Document 19 Entered on FLSD Docket 11/07/2018 Page 2 of 2




               Parcelldentification N um ber:28-1235-074-0530.

         FURTHER NOTICE IS HEREBY GIVEN thatthe provisionsof21 U.S.C.j853(11)
  prohibitany claimantto thedescribed propertyfrom (1)intenrening in thetrialorappealofthe
  criminalcase,or(2)commencinganaction atlaw orequityagainsttheUnitedStatesconcerning
  thevalidity ofany alleged interestsubsequenttothe lndictm ent,exceptfollowing theentry ofany

  orderofforfeitureasprovidedby2lU.S.C.j853(n).


                                            Respectfully subm itted,

                                           A RIA N A FA JA RD O ORSHA N
                                           UN ITED STA TES ATTO RN EY

  Thisinstnlm entw as
  prepared by:                       By:    s/N alina Som buntham
                                            NalinaSombuntham ( 1a.BarNo.96l39)
                                            A ssistantUnited StatesA ttorney
                                            E-mail:nalina.sombuntham@usdol
                                                                         '.uda
                                            99 N .E.4th Street-7th Floor
                                            M iam i,Florida 33132
                                            Telephone:(305)961-9224
                                            Facsimile:(305)536-4089
